  Case: 2:20-cv-01074-JLG-KAJ Doc #: 6 Filed: 04/15/20 Page: 1 of 2 PAGEID #: 30



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Damon S. Lloyd,

            Plaintiff,

     v.                                          Case No. 2:20-cv-1074

Deanna Pettit, et al.,

            Defendants.

                                           ORDER
     Plaintiff Damon S. Lloyd, a state inmate proceeding pro se, has
filed two motions for leave to proceed in this case in forma
pauperis    under    28     U.S.C.   §1915(a).           On   March   31,   2020,    the
magistrate judge issued a report and recommendation noting that over
the past six months, plaintiff has deposited more than $2,000 into
his inmate trust account. The magistrate judge found that plaintiff
has sufficient assets such that paying the one-time filing fee of
$400 would not impose an undue hardship upon him or deprive
plaintiff    of    the    necessities       of     life.      The   magistrate   judge
recommended that plaintiff’s motions be denied.                     On April 9, 2020,
plaintiff filed an objection to the report and recommendation.
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations to which objection is made.”                  28 U.S.C. §636(b)(1);
see also Fed. R. Civ. P. 72(b). Upon review, the Court “may accept,
reject,     or    modify,    in    whole      or    in     part,    the   findings    or
recommendations      made     by     the    magistrate        judge.”       28   U.S.C.
§636(b)(1).
     The magistrate judge correctly noted that an affidavit of
  Case: 2:20-cv-01074-JLG-KAJ Doc #: 6 Filed: 04/15/20 Page: 2 of 2 PAGEID #: 31



poverty is sufficient if it reflects that the plaintiff cannot pay
the court’s filing fee without depriving himself and his dependents
of the necessities of life. Adkins v. E.I. DuPont de Nemours & Co.,
Inc., 335 U.S. 331, 339 (1984).        Paying the filing fee must be more
than a mere hardship.       Foster v. Cuyahoga Dep’t of Health & Human
Servs., 21 F. App’x 239, 240 (6th Cir. 2001).            The magistrate judge
concluded that plaintiff failed to establish that paying the filing
fee would cause plaintiff to deprive himself of the necessities of
life.
        In his objection, plaintiff claims that he receives $320.00 per
month from his mother so that he can pay for medications, hygiene
and food, and that without these funds, his income would be $20.00
per month.     However, funds received from sources other than prison
income may be considered in determining whether an inmate is
financially able to pay a filing fee.           See Wilson v. Sargent, 313
F.3d 1315, 1319-20 (11th Cir. 2002)(district court could assess an
initial partial filing fee based on the $50 per month sent by family
members).      Nothing in plaintiff’s objections establishes that
payment of the filing fee would cause plaintiff to deprive himself
of the necessities of life.         The court agrees with the conclusion
of the magistrate judge that plaintiff has sufficient funds in his
inmate trust account to pay the one-time filing fee.
        The court adopts the report and recommendation (Doc. 4).              The
objection (Doc. 5) is denied.           Plaintiff’s motions for leave to
proceed in forma pauperis (Docs. 1 and 3) are denied.


Date: April 15, 2020                         s/James L. Graham
                                       James L. Graham
                                       United States District Judge


                                        2
